

114 HR 5938 IH: To amend title 4, United States Code, to permit the flag of the United States to be flown at half-staff in the event of the death of the Mayor of the District of Columbia.
U.S. House of Representatives
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5938IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2016Ms. Norton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 4, United States Code, to permit the flag of the United States to be flown at
			 half-staff in the event of the death of the Mayor of the District of
			 Columbia.
	
		1.Flying flag of United States at half-staff in the event of the death of the Mayor of the District
 of ColumbiaSection 7(m) of title 4, United States Code, is amended— (1)in the fourth sentence, by striking Government and the Governor of a State, territory, or possession, and inserting Government, the Governor of a State, territory, or possession, and the Mayor of the District of Columbia,; and
 (2)in the eighth sentence, by striking or the Governor of a State, territory, or possession; and inserting , the Governor of a State, territory, or possession, or the Mayor of the District of Columbia;. 